Citation Nr: 0507203	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  02-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits for L5 - S1 herniated 
nucleus pulposus with degenerative disc disease and screw 
fixation under the provisions of 38 U.S.C.A. Section 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970 and from May 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The placement of an L5 - S1 BAK cage and L5 - S1 pedicle 
screw fixation fusion were necessary consequences of a 
December 1997 surgical procedure.  

2.  The veteran did not experience aggravation of his L5 - S1 
herniated nucleus pulposus with degenerative disc disease or 
additional disability as a result of a December 1997 surgical 
procedure.  

3.  The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 after October 1, 1997.  


CONCLUSION OF LAW

Criteria for disability compensation for L5 - S1 herniated 
nucleus pulposus with degenerative disc disease and screw 
fixation pursuant to 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.358 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

For claims filed after October 1, 1997, such as this claim, 
disability compensation shall be awarded for a qualifying 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).  Additional disability is 
determined based upon the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based when compared with a subsequent 
physical condition resulting from the disease or injury.  
38 C.F.R. § 3.358(b)(1).  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1)(ii).  

Compensation will not be payable under 38 U.S.C.A. 
Section 1151 for the continuance or natural progress of 
disease or injuries for which the surgery was authorized.  
38 C.F.R. § 3.358(b)(2).  In determining whether such 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(1)(2).  Compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain are intended to result from a treatment will not be 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).  

The veteran asserts that he is entitled to compensation for 
low back pain because (a) it increased after surgery 
performed at a VA facility in December 1997, (b) he did not 
consent to the installation of hardware in his back, and (c) 
he was not informed that the back pain that existed prior to 
surgery at a VA facility could continue after his surgery.  
The veteran filed his claim for VA compensation under 38 
U.S.C.A. Section 1151 in May 2000.

Treatment records prior to December 1997 include an October 
1994 report of VA x-ray indicating that the veteran had a 16-
month history of low back pain and left leg numbness.  X-ray 
revealed focal severe disc disease at L5 - S1 with vacuum 
disc phenomenon.  A February 1995 VA treatment record and 
x-ray report indicate questionable radicular pain and left 
pericentral disc protrusion at L5 - S1, affecting the left S1 
nerve root.  

The veteran underwent L5 - S1 laminectomy/diskectomy, L5 - S1 
BAK cage installment, and L5 - S1 pedicle screw fixation 
fusion at a VA hospital in December 1997.  The hospital 
discharge summary reflects that the veteran had a history of 
mechanical low back pain with left sciatica prior to surgery 
with magnetic resonance imaging revealing a mild herniated 
nucleus pulposus at L5 - S1 with severe degenerative changes 
at L5 - S1.  The veteran's pain was noted to be exacerbated 
with any change in position and improved when he was 
immobile.  On examination, he was physically intact with 
positive straight leg raising on the left.  He was 
neurologically intact except for an increased pinprick in the 
left S1 distribution and he had a positive straight leg raise 
on the left.  

Postoperatively, the veteran was found to be neurologically 
intact except for new decreased light touch and pinprick in 
the left anterior thigh region.  This was felt to be related 
to compression of the left lateral cutaneous nerve, which 
would resolve with time.  Postoperative x-rays revealed 
excellent position of the hardware installed and pain was 
noted to be well controlled with medication; anterior thigh 
numbness was reported to be improving with time.  The 
veteran's neurologic status was stable throughout his 
hospital course and his left anterior thigh numbness was 
improving.  

Treatment record dated December 30, 1997 shows that the 
veteran was doing well and that he had his staples removed; 
the incision was reported to be intact.  When he was seen on 
January 15, 1998, the veteran reported that he still had 
significant pain.  The assessment and plan included right L5 
root dysfunction.  A January 29, 1998 VA x-ray report 
reflects that the veteran fell on January 28th and 
experienced low back pain.  The diagnostic impression was no 
acute fracture with post-operative changes seen at L5 and S1 
levels since the previous study with degenerative changes.  
VA x-ray reports in February, May, October, and November 1998 
reflect a stable-appearing L5 - S1 fusion.  

Private treatment records dated from 1999 and thereafter 
reflect that the veteran was seen with complaints of low back 
pain.  None of the records indicate that there was any 
carelessness, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in accomplishing 
the December 1997 surgery.  Additionally, all of the 
competent medical evidence indicates that the L5 - S1 BAK 
cage installation and L5 - S1 pedicle screw fixation fusion 
were the necessary consequences of the surgery properly 
administered with the express and implied consent of the 
veteran.  There is no competent medical evidence even 
remotely suggesting that the December 1997 surgical procedure 
was completed with carelessness, lack of proper skill, error 
in judgment, or similar instance of fault.  Rather, the 
competent medical evidence indicates that the surgical 
procedure was successful and that the L5 - S1 fusion was 
stable.  

The medical evidence of record reflects that the veteran was 
experiencing pain prior to the December 1997 surgical 
procedure and that he continued to experience pain after the 
surgical procedure.  Although the veteran testified before 
the Board that his low back pain increased following the 
surgical procedure, the competent medical evidence reflects 
that his pain was well-controlled following surgery, with an 
apparent increase in pain following a fall on January 28, 
1998.  There is no competent medical evidence indicating that 
the veteran experienced any additional disability when his 
condition is compared, immediately following surgery, to his 
condition immediately prior to surgery.  In each instance, he 
was experiencing pain. 

The veteran asserts that he should be compensated for the 
placement of hardware in his back as well as for increased 
low back pain that has resulted in him being unable to work.  
The veteran is competent to offer testimony regarding his 
symptoms, but he is not qualified, as a lay person, to offer 
a medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
testimony with respect to whether or not hardware should have 
been installed and/or whether or not he has additional 
disability as a result of the December 1997 surgery will not 
be accorded any probative weight.  

On the basis of the above analysis, there is competent 
medical evidence indicating that the veteran did not 
experience any additional disability beyond the "necessary 
consequences" as a result of his December 1997 VA surgery.  
There is no competent medical evidence indicating that the 
veteran experienced any additional disability or aggravation 
of pre-existing disability as a result of his December 1997 
VA surgery.  Additionally, there is no support for the 
veteran's contention that he did not consent to the 
installation of hardware when he consented to the fusion 
surgery.  Therefore, a preponderance of the evidence is 
against the veteran's claim for compensation pursuant to 
38 U.S.C.A. Section 1151 for L5 - S1 herniated nucleus 
pulposus with degenerative disc disease and screw fixation.  



Veterans Claims Assistance Act

VA has the duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, (2004), held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
advised of the VCAA by a letter dated in May 2001 and again 
by letter dated in October 2003.  He was also provided 
additional information in the November 2002 statement of the 
case, and September 2003 supplemental statement of the case, 
with the statement of the case providing him with VCAA 
implementing regulations.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to 
adjudication of their claim and must:  (1)  Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about information and evidence that they will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The fourth element of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board concludes that the aforementioned 
letters and statement of the case and supplemental statement 
of the case contained all of the elements necessary to comply 
with Pelegrini.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board performs a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veteran's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four requirements of a VCAA 
notice have been fully satisfied, any error in not providing 
a complete notice to the claimant prior to the initial 
adjudication is harmless error.  

With respect to the VA's duty to assist, private and VA 
treatment records have been obtained.  The veteran has been 
afforded two personal hearings.  Although the veteran has not 
been afforded a VA examination, the evidence of record is 
adequate to decide the claim because it contains sufficient 
information to compare the veteran's condition prior to and 
after the surgery in question, as well as the surgical 
procedure itself.  Thus, the Board finds that the VA has 
satisfied the duty to assist the veteran.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case, where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

An award of compensation benefits for L5 - S1 herniated 
nucleus pulposus with degenerative disc disease and screw 
fixation under the provisions of 38 U.S.C.A. Section 1151 is 
denied.  



	                        
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


